COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §
                                                                   No. 08-19-00246-CV
                                                  §
                                                                     Appeal from the
  IN THE INTEREST OF L.D.C.,                      §
                                                                   109th District Court
  A Child.                                        §
                                                                of Andrews County, Texas
                                                  §
                                                                     (TC# 21,140-A)
                                                  §

                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was no reversible

error in the judgment. We therefore affirm the judgment of the court below.

       It appearing to this Court that Appellant is indigent for purposes of appeal, this Court makes

no other order with respect thereto. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 26TH DAY OF FEBRUARY, 2020.

                                              YVONNE T. RODRIGUEZ, Justice

Before Rodriguez, J., Palafox, J., and McClure, Senior Judge
McClure, Senior Judge (Sitting by Assignment)